388 F.3d 738
Maria Angelica MEMBRENO, Petitioner,v.John ASHCROFT, Attorney General, Respondent.
No. 03-71214.
United States Court of Appeals, Ninth Circuit.
November 15, 2004.

Robert G. Berke, Esq., Los Angeles, CA, for Petitioner.
Regional Counsel, Western Region Immigration & Naturalization Service, Laguna Niguel, CA, Richard M. Evans, Esq., Patricia K. Buchanan, Esq., U.S. Department of Justice Civil Div./Office of Immigration Lit., Washington, DC, for Respondent.
Before HALL, BRUNETTI, and GRABER, Circuit Judges.

ORDER

1
The per curiam opinion filed October 19, 2004, is hereby WITHDRAWN.